Appeal from an order granting a motion by a witness, directed to appear pursuant to a subpoena duces tecum issued in proceedings supplementary to judgment under section 782 of the Civil Practice Act. The purpose of the subpoena was to examine the witness to ascertain if he knew anything with respect of property of the judgment debtor and was not for the purpose of ascertaining if he had any property of the judgment debtor execeding ten dollars in value, as provided by section 779 of the Civil Practice Act, which the Special Term believed was the basis upon which the subpoena duces tecum was issued. Furthermore, the witness entered into a stipulation adjourning his examination prior to the return day. Order reversed on the law, with ten dollars costs and disbursements, and motion to vacate denied, with ten dollars costs, the examination to proceed on five days’ notice. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.